Citation Nr: 0921350	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-16 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a total disability rating due to 
individual unemployability resulting from a service connected 
disability (TDIU).

2.  Entitlement to service connection for a cardiovascular 
condition secondary to service connected posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from September 2005 and February 
2006 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which, in pertinent part denied entitlement to 
individual unemployability and denied entitlement to service 
connection for a cardiovascular condition, respectively. 

In June 2008 the Veteran submitted a waiver of local 
jurisdiction in regard to evidence he submitted directly to 
the Board following the last adjudication of the claim by the 
RO.  The Board has accepted this additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800.

In July 2005, March 2006, and August 2006 statements, the 
Veteran explained that his PTSD symptoms have worsened, thus 
constituting a claim for increased rating for the service-
connected PTSD.  This issue has not been developed and is 
therefore referred back to the RO for appropriate action.
  
The issue to entitlement to service connection for a 
cardiovascular disease secondary to service connected PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

  
FINDING OF FACT

The Veteran's service connected disability precludes him from 
securing or following substantially gainful employment 
consistent with his education and industrial background.




CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  The Board finds the evidence currently of 
record is sufficient to substantiate the Veteran's 
application for entitlement to TDIU.  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the Veteran in substantiating his claim. 

Legal Criteria

A TDIU claim may be granted where the schedular rating is 
less than total and the service connected disabilities 
preclude the Veteran from obtaining or maintaining 
substantially gainful employment consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.340, 
3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 
4.16(a).

If these percentage requirements are not met, but the Veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of a service connected disability, the 
case will be referred to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration.  38 
C.F.R. § 4.16(b).

The central inquiry is, "whether the Veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.

A GAF score of 51-60 is assigned where there are, "Moderate 
symptoms (e.g., flat affect or circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

In an August 2004 rating decision, the Veteran's service 
connected PTSD was evaluated to be 70% disabling.  Thus, the 
Veteran meets the percentage requirements for TDIU under 38 
C.F.R. § 4.16(a).  The remaining question is whether the 
Veteran's service connected disabilities preclude gainful 
employment for which his education and occupational 
experience would otherwise qualify him.

The Veteran indicated on his May 2005 application for TDIU 
that he had been unable to work since 1992 and that he left 
his last job due to his service connected PTSD.  

In June 2005, the Veteran received a VA examination for PTSD.  
The examiner diagnosed the Veteran, in relevant part, with 
chronic, moderate PTSD and assigned a GAF score of 55.  The 
examiner stated the Veteran's PTSD had a moderate, negative 
impact on his ability to obtain and maintain physical or 
sedentary employment and caused minimal interference with his 
social functioning.

In July 2005, March 2006, and August 2006 statements, the 
Veteran explained how his PTSD symptoms had worsened.  He 
described increasing nightmares, isolation, panic attacks, 
anxiety, and irritability.  He and his wife also reported the 
feeling that it was becoming increasingly difficult for the 
Veteran to function in every day life.  

In a VA Medical Center (VAMC) treatment record received by 
the Board in July 2008, the Veteran was diagnosed with PTSD 
and a GAF score of 49 was assigned.  It was noted the Veteran 
had very severe symptoms of PTSD and any exposure to a work 
environment would exacerbate his PTSD symptoms, making him a 
danger to himself and possibly to others.  It further stated 
the Veteran's mood was extremely labile and that he had 
difficulty controlling his anger, very poor concentration, 
and severe difficulties in his relationships with others.  
The note concluded that the Veteran's impairments, though 
varying in severity over time, were permanent and rendered 
the Veteran permanently disabled and unable to be 
consistently gainfully employed.  

In an August 2008 VAMC note, a VA physician stated that the 
Veteran had very severe PTSD and assigned a GAF score of 45.  
The physician noted review of the Veteran's medical records 
and history and reported that his PTSD symptoms, including 
mood lability, avoidance of crowds, and triggered flashbacks, 
interfered with his focus, concentration, and ability to be 
with family and in a work environment.  The physician 
concluded the PTSD symptoms rendered the Veteran permanently 
and totally disabled and unemployable.  

The GAF scores assigned to the Veteran have consistently 
indicated serious impairment in social and occupational 
functioning.  The Veteran's physicians have noted the 
Veteran's severe and worsening symptoms and have expressly 
stated that he is totally disabled and unemployable.  
Therefore, the Board finds that the evidence of record 
substantiates the Veteran's application for TDIU.  


ORDER

Entitlement to TDIU is granted.  


REMAND

As mentioned above, the VCAA redefined VA's duty to assist a 
veteran in the development of a claim.  Under the VCAA, VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The Court also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran was not sent notice in compliance with the VCAA 
and Dingess/Hartman.  The Veteran should be sent proper 
notice in connection with his claim for entitlement to 
service connection for a cardiovascular condition secondary 
to his service connected PTSD. 

In addition, there appear to be medical treatment records 
missing from the record.  A January 2005 VAMC treatment note 
states that the Veteran had a heart attack in 1987.  The 
Veteran explained in an August 2005 statement that he had 
another heart attack in July 2005 and had four blocked 
arteries.  Records pertinent to the Veteran's cardiac 
treatment are not of record and are directly relevant to the 
claim for entitlement to service connection for a 
cardiovascular condition.

The Veteran and his wife stated that he received treatment at 
the Providence VAMC as well as in Tampa, Florida, and New 
Port Richie, Florida.  In an August 2008 treatment note from 
the Tampa VAMC, the doctor stated the Veteran had been 
treated there since January 2007.  However, the August 2008 
note is the only medical record from any Florida VA facility 
since August 2005.  

Furthermore, in July 2008, the Veteran submitted to the Board 
part of a treatment record from the Providence VAMC that did 
not include the treatment date and was clearly part of a 
larger record.  The record addressed the Veteran's PTSD, 
stated that the last GAF score had been awarded on July 2003, 
and was printed on December 2006.  This treatment note was 
not previously of record and indicates tthe claims file does 
not contain all pertinent treatment records from the 
Providence VAMC.  

Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Service connection is provided for a disability, which is 
proximately due to, or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service 
connected disability and that compensation can be paid for 
any additional impairment resulting from the service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, except that the new regulation requires 
that the aggravation be supported by medical evidence created 
prior to the claimed aggravation.  71 Fed. Reg. 52,744-52,747 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(a)).

In an April 2006 statement, the Veteran's wife asserts that 
his PTSD symptoms and medication have resulted in anxiety, 
stress, lack of sleep, depression, a sedentary lifestyle, and 
has caused him to eat and drink to excess.  The Veteran 
contends his cardiac condition is secondary to his service 
connected PTSD symptoms and medication.  VAMC treatment 
records and the Veteran's statements also contain evidence of 
a cardiac condition, including evidence of two heart attacks.  

An examination is needed to obtain an opinion as to whether 
any current cardiac condition was proximately caused by or 
proximately aggravated by the Veteran's service connected 
PTSD.  

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should send the Veteran a 
notice letter in connection with his claim 
for service connection for a 
cardiovascular condition secondary to 
service connected PTSD.  The letter should 
inform him of the information and evidence 
that is necessary to substantiate the 
claim; (2) inform him about the 
information and evidence that VA will seek 
to provide; and (3) inform him about the 
information and evidence he is expected to 
provide. 

The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the claim 
on appeal, as outlined in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
  
2.  The RO or AMC should take the 
necessary steps to obtain all records 
pertaining to the Veteran's cardiac and 
psychiatric treatment that are not already 
of record, including treatment from the 
Providence and Tampa VAMCs and the New 
Port Richie Outpatient Clinic.  If 
additional information is needed to 
complete this request, the Veteran should 
be so advised of the specific information 
needed as well as any necessary medical 
releases.

3.  After the above development has been 
undertaken, schedule the Veteran for a VA 
examination to evaluate his claim for 
entitlement to service connection for a 
cardiac condition secondary to his service 
connected PTSD.  A copy of the claims 
folder and this decision must be made 
available to the examiner in conjunction 
with the examination. 

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records and private 
treatment reports, the examiner should 
opine as to the relationship, if any, 
between the Veteran's service connected 
PTSD and his cardiac condition.  

To the extent possible, (likely, unlikely, 
at least as likely as not) the examiner 
should opine whether the Veteran's cardiac 
condition was either (a) proximately 
caused by or (b) proximately aggravated by 
his service connected PTSD.  If the 
examiner states the claimed cardiac 
disorder is aggravated by the PTSD, 
although not directly caused by the PTSD, 
the examiner should indicate the degree of 
additional impairment caused by the PTSD 
beyond the natural progress of the disease 
prior to the impairment, in terms 
conforming to the rating schedule.

4.  If the benefits sought on appeal 
remain denied, the RO or AMC should issue 
a supplemental statement of the case to 
the Veteran and  his representative before 
the claims file is returned to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


